           Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 1 of 11




 1    James S. Brown (SBN 135810)
      Allison Lane (SBN 152384)
 2    Anjali Kulkarni (SBN 292999)
      DUANE MORRIS LLP
 3    Spear Tower
      One Market Plaza, Suite 2200
 4    San Francisco, CA 94105-1127
      Telephone: +1 415 957 3000
 5    Facsimile: +1 415 957 3001
      E-mail: JamesBrown@duanemorris.com
 6               ALane@duanemorris.com
                 AKulkarni@duanemorris.com
 7    Former attorneys for Defendant
      AZGEN SCIENTIFIC HOLDINGS PLC
 8

 9                             IN THE UNITED STATES DISTRICT COURT

10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                          OAKLAND DIVISION

12

13   ANTHONY C. LUSTIG,                                       Case No.: 4:18-cv-07503-HSG

14                           Plaintiff,                       NOTICE OF INABILITY TO COMPLY
                                                              WITH COURT ORDER RE
15             v.                                             FORWARDING DOCUMENTS TO
                                                              DEFENDANT
16   AZGEN SCIENTIFIC HOLDINGS PLC,

17                           Defendant.                       Judge:     Hon. Haywood S. Gilliam, Jr.
                                                              FAC Filed: January 9, 2019
18

19             TO THE HONORABLE COURT, PLAINTIFF AND HIS COUNSEL OF RECORD:

20             PLEASE TAKE NOTICE of Inability to Comply with Court Order as follows:

21             I am a partner at the law firm of Duane Morris LLP, former counsel of record for Defendant

22   AzGen Scientific Holdings Plc (“Defendant” or “AzGen”). This Notice is submitted as an update to

23   the Court, Plaintiff Anthony C. Lustig and his counsel of record regarding changed circumstances

24   and the resulting inability to comply with the Court’s order that Duane Morris LLP forward

25   documents electronically to Defendant.

26             On March 22, 2019, the Court granted Duane Morris LLP’s motion to withdraw as counsel,

27   ordered AzGen to obtain new counsel within 30 days, and required that Duane Morris LLP, during

28   this 30-day period, accept service of papers and serve them on AzGen via Federal Express, as well
                                                       1
     NOTICE OF INABILITY TO COMPLY WITH COURT ORDER                              CASE NO. 18-CV-07503-HSG
     DM2\10033267.1
           Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 2 of 11




 1   as forward them electronically to AzGen. [ECF 26]. Duane Morris LLP complied with these

 2   requirements.

 3             Defendant did not obtain new counsel during this 30-day period. On April 23, 2019, Plaintiff

 4   filed a Request for Default. On April 24, 2019, the Court entered default as to Defendant [ECF 34].

 5   On April 25, 2019, the Court issued a Minute Order ordering Duane Morris LLP to continue

 6   accepting service of papers for forwarding electronically only to Defendant until otherwise ordered.

 7   Service via FedEx was no longer required [ECF 35].

 8             On June 5, 2019, Plaintiff’s counsel emailed to me a deposition notice to be forwarded to

 9   Defendant. A true and correct copy of my June 5, 2019 transmission email forwarding the

10   deposition notice to Defendant is attached hereto as Exhibit A. On June 5, 2019, I received a

11   bounce back notification stating that my emails to Defendant’s representatives’ emails of record

12   were undeliverable. A true and correct copy of that bounce back notification is attached hereto as

13   Exhibit B.

14             Via the internet, I identified a general electronic mail address for AzGen Scientific Holdings.

15   On June 12, 2019, I received a bounce back notification stating that my email to this general

16   company email of record was undeliverable. A true and correct copy of that bounce back

17   notification is attached hereto as Exhibit C. I have not had contact with or a response to my

18   electronic mail messages with Defendant since the motion to withdraw was granted.

19             Based upon the foregoing, Duane Morris LLP respectfully requests that the requirement in

20   the April 25, 2019 minute order of electronic forwarding be discontinued.

21   Dated: June 12, 2019                        DUANE MORRIS LLP
22
                                                 By:          /s/ James S. Brown
23                                                     James S. Brown
                                                       Anjali Kulkarni
24
                                                       Former Attorneys for Defendant
25                                                     AZGEN SCIENTIFIC HOLDINGS, PLC
26

27

28
                                                          2
     NOTICE OF INABILITY TO COMPLY WITH COURT ORDER                                 CASE NO. 18-CV-07503-HSG
     DM2\10033267.1
Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 3 of 11




        Exhibit A
                     Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 4 of 11




Subject:                                 FW: Lustig v. AzGen
Attachments:                             Notice.Depo.Quarrio 6.5.19.pdf

FilingDate:                              6/5/2019 4:52:00 PM


From: Brown, Jim
Sent: Wednesday, June 5, 2019 4:31 PM
To: 'Luis Siemens' <lsiemens@azgen.com>; Paul Gray (pgray@azgen.com) <pgray@azgen.com>
Subject: FW: Lustig v. AzGen

Attached please a document that was forwarded by plaintiff’s counsel. We are sending this to you electronically as
required by court order.




James S. Brown
Partner

Duane Morris LLP
Spear Tower
One Market Plaza, Suite 2200
San Francisco, CA 94105-1127
P: +1 415 957 3090
F: +1 415 723 7365

JamesBrown@duanemorris.com
www.duanemorris.com

From: Mary Bryan <mbryan@bancherolaw.com>
Sent: Wednesday, June 5, 2019 4:20 PM
To: Brown, Jim <JamesBrown@duanemorris.com>; Kulkarni, Anjali <AKulkarni@duanemorris.com>
Subject: Lustig v. AzGen

Counsel,

Attached is a Notice of Deposition of Quarrio Corporation. Please forward to AzGen as required by court
orders dated March 22, 2019 and April 25, 2019.

Regards,

Mary Bryan

BANCHERO LAW FIRM LLP
601 California Street, Suite 1300
San Francisco, California 94108
(415) 398-7000
mbryan@bancherolaw.com
Confidentiality Notice: This message is sent by a law firm and may contain information that is privileged or confidential. If you are not the
intended recipient, or your receipt of this message is inadvertent, please notify the sender by reply e‐mail and delete the message and any
attachments. Any disclosure, copying, distribution, or other use of an e‐mail or any attachment by a recipient who was not intended to receive the
e‐mail is prohibited.

                                                                        1
Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 5 of 11




        Exhibit B
                 Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 6 of 11




Subject:                        FW: FW: Lustig v. AzGen


From: postmaster@azgen.com <postmaster@azgen.com>
Sent: Wednesday, June 5, 2019 4:31 PM
To: prvs=10594e43a1=jamesbrown@duanemorris.com
Subject: Undeliverable: FW: Lustig v. AzGen


Delivery has failed to these recipients or groups:

Paul Gray (pgray@azgen.com)
Your message was rejected by the recipient email system. Please check the recipient's email address
and try resending your message, or contact the recipient directly.

'Luis Siemens'
Your message was rejected by the recipient email system. Please check the recipient's email address
and try resending your message, or contact the recipient directly.




Diagnostic information for administrators:

Generating server: AM6PR08MB3031.eurprd08.prod.outlook.com

pgray@azgen.com
Remote Server returned '554 5.1.0 < #5.1.10 smtp;550 5.1.10 RESOLVER.ADR.RecipientNotFound; Recipient
pgray@azgen.com not found by SMTP address lookup>'

lsiemens@azgen.com
Remote Server returned '554 5.1.0 < #5.1.10 smtp;550 5.1.10 RESOLVER.ADR.RecipientNotFound; Recipient
lsiemens@azgen.com not found by SMTP address lookup>'

Original message headers:

Received: from HE1PR0802CA0007.eurprd08.prod.outlook.com (2603:10a6:3:bd::17)
 by AM6PR08MB3031.eurprd08.prod.outlook.com (2603:10a6:209:45::12) with
 Microsoft SMTP Server (version=TLS1_2,
 cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id 15.20.1965.12; Wed, 5 Jun
 2019 23:30:47 +0000
Received: from HE1EUR01FT019.eop-EUR01.prod.protection.outlook.com
 (2a01:111:f400:7e1f::202) by HE1PR0802CA0007.outlook.office365.com
 (2603:10a6:3:bd::17) with Microsoft SMTP Server (version=TLS1_2,
 cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id 15.20.1943.17 via Frontend
 Transport; Wed, 5 Jun 2019 23:30:46 +0000
Authentication-Results: spf=pass (sender IP is 67.231.149.12)
 smtp.mailfrom=duanemorris.com; azgen.com; dkim=pass (signature was verified)
 header.d=duanemorris.com;azgen.com; dmarc=pass action=none
 header.from=duanemorris.com;
                                                          1
             Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 7 of 11
Received-SPF: Pass (protection.outlook.com: domain of duanemorris.com
 designates 67.231.149.12 as permitted sender)
 receiver=protection.outlook.com; client-ip=67.231.149.12;
 helo=mx0b-00158602.pphosted.com;
Received: from mx0b-00158602.pphosted.com (67.231.149.12) by
 HE1EUR01FT019.mail.protection.outlook.com (10.152.0.179) with Microsoft SMTP
 Server (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id
 15.20.1965.12 via Frontend Transport; Wed, 5 Jun 2019 23:30:45 +0000
Received: from pps.filterd (m0074545.ppops.net [127.0.0.1])
        by mx0a-00158602.pphosted.com (8.16.0.27/8.16.0.27) with SMTP id x55NRPLg011458;
        Wed, 5 Jun 2019 19:30:43 -0400
DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed; d=duanemorris.com; h=from : to :
 subject : date : message-id : references : in-reply-to : content-type :
 mime-version; s=POD04242018;
 bh=M69rOtNsIphyRTuf5r/Xn25YVrhsLUEOxa+u1b4SCkk=;
 b=oijVio8uxHivHa2l0dBrjqKXpzbwfbmZQ0SghSr8iRP84q9SWjZkWVYJTTy6f3mKxKAc
 oSS+scT/AwsnzfvPycpI5IK5XsyWrfTT+wufjNFkB1nAsUcEk7vgHREwTGT2IIM8iccT
 h0RVt1LA0l9Ha/xS0uQKOI4YYVF7tg7+WdNLAuTjgrYx73Ik9gI3GW7tv8aa1EbjlMpu
 6odbbCz+Q+o+aKoWQzxc+4MHcIJ8skHU8MNc6HCGzunyBsBe+J5eZXkComF8dQk8C84Y
 2FjO4zleP1m8h8zpHtKR0NaVQNlvGe8iXtos2a1U0WGCxYqFyDaXB0QW6ZUU4E/L5pxi QA==
Received: from mymail.duanemorris.com ([12.144.20.145])
        by mx0a-00158602.pphosted.com with ESMTP id 2sxqdjr08m-1
        (version=TLSv1.2 cipher=ECDHE-RSA-AES256-SHA384 bits=256 verify=NOT);
        Wed, 05 Jun 2019 19:30:40 -0400
Received: from phlexmb01.corp.duanemorris.net (10.1.2.32) by
 phlexmb02.corp.duanemorris.net (10.1.2.33) with Microsoft SMTP Server
 (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_CBC_SHA384_P521) id
 15.1.1713.5; Wed, 5 Jun 2019 19:30:39 -0400
Received: from phlexmb01.corp.duanemorris.net ([::1]) by
 phlexmb01.corp.duanemorris.net ([fe80::5d32:f8b1:36f6:1dc5%14]) with mapi id
 15.01.1713.006; Wed, 5 Jun 2019 19:30:39 -0400
From: "Brown, Jim" <JamesBrown@duanemorris.com>
To: 'Luis Siemens' <lsiemens@azgen.com>, "Paul Gray (pgray@azgen.com)"
        <pgray@azgen.com>
Subject: FW: Lustig v. AzGen
Thread-Topic: Lustig v. AzGen
Thread-Index: AdUb9O9Mc5PBQxqsS8ujVJvf4FXB9wAAYSAw
Date: Wed, 5 Jun 2019 23:30:38 +0000
Message-ID: <8de75983301f4314ac33b952ec37af68@duanemorris.com>
References: <37f632df31ef4899b5adeea9c8b1de77@S12-MBX11-14.S12.local>
In-Reply-To: <37f632df31ef4899b5adeea9c8b1de77@S12-MBX11-14.S12.local>
Accept-Language: en-US
Content-Language: en-US
X-MS-Has-Attach: yes
X-MS-TNEF-Correlator:
x-pgma-masrq: I
x-originating-ip: [10.1.8.22]
Content-Type: multipart/mixed;
        boundary="_004_8de75983301f4314ac33b952ec37af68duanemorriscom_"
MIME-Version: 1.0
X-Proofpoint-Virus-Version: vendor=fsecure engine=2.50.10434:,, definitions=2019-06-
05_15:,,
 signatures=0
X-Proofpoint-Spam-Details: rule=outbound_notspam policy=outbound score=0
priorityscore=1501
 malwarescore=0 suspectscore=0 phishscore=0 bulkscore=0 spamscore=0
 clxscore=1015 lowpriorityscore=0 mlxscore=0 impostorscore=0
 mlxlogscore=999 adultscore=0 classifier=spam adjust=0 reason=mlx
 scancount=1 engine=8.0.1-1810050000 definitions=main-1906050149
Return-Path: prvs=10594e43a1=jamesbrown@duanemorris.com
X-EOPAttributedMessage: 0
X-EOPTenantAttributedMessage: cdc16e80-bc8f-4873-8372-31219a863348:0
                                            2
             Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 8 of 11
X-Forefront-Antispam-Report: CIP:67.231.149.12;IPV:NLI;CTRY:US;EFV:NLI;
X-MS-PublicTrafficType: Email
X-MS-Office365-Filtering-Correlation-Id: 3b34180e-880d-466c-36a6-08d6ea0dd5a4
X-Microsoft-Antispam:
BCL:0;PCL:0;RULEID:(2390118)(7020095)(4652040)(5600148)(711020)(4605104)(4709080)(8001031
)(1402095)(49563074)(71702078)(7193020);SRVR:AM6PR08MB3031;
X-MS-TrafficTypeDiagnostic: AM6PR08MB3031:
X-MS-Exchange-PUrlCount: 1




                                            3
Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 9 of 11




        Exhibit C
               Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 10 of 11




Subject:                        FW: test


From: postmaster@azgen.com <postmaster@azgen.com>
Sent: Wednesday, June 12, 2019 3:25 PM
To: prvs=10662c5c7c=jamesbrown@duanemorris.com
Subject: Undeliverable: test


Delivery has failed to these recipients or groups:

hello@azgen.com
Your message was rejected by the recipient email system. Please check the recipient's email address
and try resending your message, or contact the recipient directly.




Diagnostic information for administrators:

Generating server: DB8PR08MB4057.eurprd08.prod.outlook.com

hello@azgen.com
Remote Server returned '554 5.1.0 < #5.1.10 smtp;550 5.1.10 RESOLVER.ADR.RecipientNotFound; Recipient
hello@azgen.com not found by SMTP address lookup>'

Original message headers:

Received: from VI1PR0802CA0015.eurprd08.prod.outlook.com
 (2603:10a6:800:aa::25) by DB8PR08MB4057.eurprd08.prod.outlook.com
 (2603:10a6:10:a5::24) with Microsoft SMTP Server (version=TLS1_2,
 cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id 15.20.1987.11; Wed, 12 Jun
 2019 22:25:18 +0000
Received: from DB5EUR01FT007.eop-EUR01.prod.protection.outlook.com
 (2a01:111:f400:7e02::202) by VI1PR0802CA0015.outlook.office365.com
 (2603:10a6:800:aa::25) with Microsoft SMTP Server (version=TLS1_2,
 cipher=TLS_ECDHE_RSA_WITH_AES_256_CBC_SHA384) id 15.20.1965.12 via Frontend
 Transport; Wed, 12 Jun 2019 22:25:18 +0000
Authentication-Results: spf=pass (sender IP is 67.231.149.12)
 smtp.mailfrom=duanemorris.com; azgen.com; dkim=pass (signature was verified)
 header.d=duanemorris.com;azgen.com; dmarc=pass action=none
 header.from=duanemorris.com;
Received-SPF: Pass (protection.outlook.com: domain of duanemorris.com
 designates 67.231.149.12 as permitted sender)
 receiver=protection.outlook.com; client-ip=67.231.149.12;
 helo=mx0b-00158602.pphosted.com;
Received: from mx0b-00158602.pphosted.com (67.231.149.12) by
 DB5EUR01FT007.mail.protection.outlook.com (10.152.4.107) with Microsoft SMTP
 Server (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_CBC_SHA384) id
 15.20.1987.11 via Frontend Transport; Wed, 12 Jun 2019 22:25:17 +0000
Received: from pps.filterd (m0074545.ppops.net [127.0.0.1])

                                                       1
            Case 4:18-cv-07503-HSG Document 36 Filed 06/12/19 Page 11 of 11
        by mx0a-00158602.pphosted.com (8.16.0.27/8.16.0.27) with SMTP id x5CMM7fu025429
        for <hello@azgen.com>; Wed, 12 Jun 2019 18:25:15 -0400
DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed; d=duanemorris.com; h=from : to :
 subject : date : message-id : content-type : mime-version; s=POD04242018;
 bh=HhmXSz4cF3K9cBMPVgrRJ54LJI0lxXVZnRa+DJOEq7o=;
 b=HTUs2WXCrainYAKC1B/bzMrLrtjwmcsX3pqDry5CszGLXrtJKV6CPumB5d9f42k6ff9x
 eZ8h7gQ3k+V5McgpIl6BF8B3J4H40gunKNnJ+IjM/YxFez6N6qn9T2gSag0Tuese6Gmf
 6w1nAzOVe4JefTgYL1eD6IJMI7Ga7++zG7N5OzADh6McDQNxYyb/by3aOqAmC0oJv6YH
 x1jw/Hr+jSE/S5zT7ggmxORFJia9H6Ni7ic2dj5Xntm4AOGM75QHIXucH5LHrHfl2QI4
 QvAhG+jk8+Y68J/jO3KK7vomNx9MjWcqsl53nfxUOBWveSWmajS6hnHpOtdvCBwoqGh2 ug==
Received: from mymail.duanemorris.com ([12.144.20.94])
        by mx0a-00158602.pphosted.com with ESMTP id 2t39sxg1ux-1
        (version=TLSv1.2 cipher=ECDHE-RSA-AES256-SHA384 bits=256 verify=NOT)
        for <hello@azgen.com>; Wed, 12 Jun 2019 18:25:15 -0400
Received: from phlexmb01.corp.duanemorris.net (10.1.2.32) by
 phlexmb01.corp.duanemorris.net (10.1.2.32) with Microsoft SMTP Server
 (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_CBC_SHA384_P521) id
 15.1.1713.5; Wed, 12 Jun 2019 18:25:14 -0400
Received: from phlexmb01.corp.duanemorris.net ([::1]) by
 phlexmb01.corp.duanemorris.net ([fe80::5d32:f8b1:36f6:1dc5%14]) with mapi id
 15.01.1713.006; Wed, 12 Jun 2019 18:25:14 -0400
From: "Brown, Jim" <JamesBrown@duanemorris.com>
To: "hello@azgen.com" <hello@azgen.com>
Subject: test
Thread-Topic: test
Thread-Index: AdUhbbEsGaRcIAeHSVaW9qeTI2Y7dQ==
Date: Wed, 12 Jun 2019 22:25:13 +0000
Message-ID: <8c8070d5b9854447aaa3ee96ce4af17a@duanemorris.com>
Accept-Language: en-US
Content-Language: en-US
X-MS-Has-Attach:
X-MS-TNEF-Correlator:
x-originating-ip: [10.1.8.22]
Content-Type: multipart/alternative;
        boundary="_000_8c8070d5b9854447aaa3ee96ce4af17aduanemorriscom_"
MIME-Version: 1.0
X-Proofpoint-Virus-Version: vendor=fsecure engine=2.50.10434:,, definitions=2019-06-
12_13:,,
 signatures=0
X-Proofpoint-Spam-Details: rule=outbound_notspam policy=outbound score=0
priorityscore=1501
 malwarescore=0 suspectscore=0 phishscore=0 bulkscore=0 spamscore=0
 clxscore=1011 lowpriorityscore=0 mlxscore=0 impostorscore=0
 mlxlogscore=936 adultscore=0 classifier=spam adjust=0 reason=mlx
 scancount=1 engine=8.0.1-1810050000 definitions=main-1906120156
Return-Path: prvs=10662c5c7c=jamesbrown@duanemorris.com
X-EOPAttributedMessage: 0
X-EOPTenantAttributedMessage: cdc16e80-bc8f-4873-8372-31219a863348:0
X-Forefront-Antispam-Report: CIP:67.231.149.12;IPV:NLI;CTRY:US;EFV:NLI;
X-MS-PublicTrafficType: Email
X-MS-Office365-Filtering-Correlation-Id: f198274b-74bb-4b72-ba5a-08d6ef84d93c
X-Microsoft-Antispam:
BCL:0;PCL:0;RULEID:(2390118)(7020095)(4652040)(5600148)(711020)(4605104)(4709080)(8001031
)(1402095)(71702078)(7193020);SRVR:DB8PR08MB4057;
X-MS-TrafficTypeDiagnostic: DB8PR08MB4057:
X-MS-Exchange-PUrlCount: 1




                                            2
